DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 6 January 2021. Claim 10 has been cancelled. Claims 1, 13, 17 have been amended. Claims 1-9 and 11-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 6 January 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 (now claims 1-9 and 11-20 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 6 October 2020, Applicant provides the following remarks:

"…The Examiner asserts that claims 1-20 are allegedly determined to be directed to an abstract idea. Applicant traverses the rejection...the steps in computing the deviation serve to put the currently amended claims far beyond a mental process and beyond and abstract idea… "

Applicant further remarks:

“…assuming...that claim 1 recites an abstract idea, such a judicial exception is integrated into a practical application of that exception and the claims are eligible at Prong Two of Step 2A...The steps of the process recited in the claim, in combination with the recited technologies, integrates any purported recited abstract idea into a practical application...The amended claim improve a computer-implemented method that includes computing a deviation between a dialog topic and one or more agenda items...These steps are clearly delineated, so that there is no confusion about what is being claims...the presence of these elements evinces an improvement in the functioning of a computer or improvement to other technology or technical fields...Accordingly, claims 1, 11, and 16...are not directed to an abstract idea because the abstract idea, if any, is integrated into a practical application…”

Applicant further provides:

“...Applicant respectfully submits that the claims recite significantly more than an abstract idea in that the claims include multiple tangible technologies, including at least a computer, processor, computer-readable storage medium, and communication among multiple electronic computing devices, and therefore, provide a technology-based solution to a technology-based problem...Therefore, the additional elements of currently amended claim 1 amounts to significantly more than any purported exception...”

 “…monitoring participant dialog during the meeting…”, “…identifying a dialog topic [and]...a deviation between the dialog topic and the one or more agenda items…”, and “…providing a notification of the deviation to the meeting moderator…”. Reasonably, from the above limitations, one would conclude that the recited steps constitute a series of action or activities directed to a general process in which human dialog is monitored and deviations from a topic are detected. These limitations are a form of facilitating interactions between people, i.e., providing notification and functions to maintain a focus of a dialog on an intended topic. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be an ineligible concept of Organizing Human Activity, namely: (3) managing interactions between people, as set forth in the present 2019 PEG. 

Examiner further maintains that “…identifying one or more agenda items…”, “…monitoring participant dialog…”, and “…computing a deviation between the dialog topic and the one or more agenda items…” is/are performable by human mental processing. As presented by amendment, claim 1 now includes steps of “identifying a plurality of sentence pairs within the participant dialog”, “classifying each sentence pair of the plurality of sentence pairs as deviatory or non-deviatory”, “counting a number of deviatory sentence pairs for a predetermined time interval”, and “computing a deviation score as a function of the number of deviatory sentence pairs”. Respectfully, absent further clarification of the processing steps executed by the recited the recited computer/processor, one of ordinary skill in the art would readily understand that CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: “identifying a plurality of sentence pairs within the participant dialog”, “classifying each sentence pair of the plurality of sentence pairs as deviatory or non-deviatory”, “counting a number of deviatory sentence pairs for a predetermined time interval”, and “computing a deviation score as a function of the number of deviatory sentence pairs” as associated with the recited “computer-implemented” method.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.


Each of the above noted limitations states a result (e.g., agenda items are identified, dialog is monitored, a deviation is computed, and a notification is provided etc.). Beyond the general 
 
NOTE: For Applicant’s benefit, Examiner suggests positive recitation of technical elements performing the steps associated with the “computing” aspects of claim 1. As presented, these functions are not reasonably performed by an additional technical elements which can be considered integrating of the excepted subject matter. As presently, the recited computing is reasonably met by a human user utilizing a generic device to listen to dialog and count deviations. 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of sending and receiving communications/notifications. The claimed monitoring dialog occurring during a meeting and recognizing deviations from an established agenda benefits from the inherent 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: “identifying a plurality of sentence pairs within the participant dialog”, “classifying each sentence pair of the plurality of sentence pairs as deviatory or non-deviatory”, “counting a number of deviatory sentence pairs for a predetermined time interval”, and “computing a deviation score as a function of the number of deviatory sentence pairs” as associated with the recited “computer-implemented”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


In reference to the Specification as Published in USPGPUB 2020/0160278, Examiner notes paragraphs [0101]-[0108]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
With respect to the executable routines, the claims (13 and 17, particularly) specify that the above identified generic computing structures are programmed to assist a user in: (1) identifying agenda items (2) monitoring dialog; (3) computing a deviation; and (4) notifying a moderator of a deviation. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data (e.g., agenda items and notifications); and (2) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., computing a deviation). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., monitoring dialog occurring during a meeting and recognizing deviations from an established agenda, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 11-12, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 12 each depend, directly and indirectly from cancelled claim 10. Accordingly, the metes and bounds of these claims are indefinite because a reader is unable to ascertain what preceding limitations are inherited by the presented dependent claims. Examiner assumes typographical error or oversight to be corrected on the next response.

Claim 16 and 20 recite duplicate subject matter present in their respective independent claims as presented by amendment. Accordingly, claims 16 and 20 fail to further limit the subject matter of independent claims 13 and 17. Examiner assumes typographical error or oversight to be corrected on the next response.
   

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:




[5]	Previous rejection(s) of claims 1-20 (now claims 1-9 and 11-20 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are addressed as follows:

[i]	Previous rejection(s) of claims 1-20 (now claims 1-9 and 11-20 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-9 and 11-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 13, and 17 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to monitor business relations and interactions between human actors and notify a moderator when the interactions deviate from an agenda, which is an ineligible concept of Organizing Human Activity, namely: (3) managing interactions between people.
 
Further claim limitations illustrate steps and a process, which, absent clarification of the role and functions conveyed by the statement that the method is “computer-implemented”, present limitations that are ineligible as they are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…monitoring participant dialog during the meeting…”, “…identifying a dialog topic [and]...a deviation between the dialog topic and the one or more agenda items…”, and “…providing a notification of the deviation to the meeting moderator…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda, which is an ineligible concept of Organizing Human Activity, namely: (3) managing interactions between people, as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

“…identifying one or more agenda items…”, “…monitoring participant dialog…”, and “…computing a deviation between the dialog topic and the one or more agenda items…”. Respectfully, absent further clarification of the processing steps executed by the recited indication that the method is computer-implemented, one of ordinary skill in the art would readily understand that identifying an agenda, listening to or monitoring a conversation of dialog, and determining whether the conversation has deviated by a degree from the planned agenda are practicable/performable by a human employing human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.


Additional elements of claim 1 that potentially integrate the exception are limited to the indication that claim 1 is to be considered a computer-implemented method as designated in the 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., agenda items are identified, dialog is monitored, a deviation is computed, and a notification is provided etc.). Beyond the general statement that these steps are “computer-implemented, the limitations provide no further clarification with respect to the functions performed by the “computer” in producing the claimed result. A recitation of “computer-implemented”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to constitute a general linking of the claimed invention to technical environment. The technology as engaged is solely identified as performing tasks that are otherwise performable in the human mind (e.g.,  identifying, monitoring, and computing), and sending and receiving information (e.g., notifications). 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda using the generic devices as tools to perform the abstract idea. The 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


In reference to the Specification as Published in USPGPUB 2020/0160278, Examiner notes paragraphs [0101]-[0108]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
With respect to the executable routines, the claims (13 and 17, particularly) specify that the above identified generic computing structures are programmed to assist a user in: (1) identifying agenda items (2) monitoring dialog; (3) computing a deviation; and (4) notifying a moderator of a deviation. While Examiner acknowledges that the noted limitations are computer-implemented, 

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data (e.g., agenda items and notifications); and (2) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., computing a deviation). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., monitoring dialog occurring during a meeting and recognizing deviations from an established agenda, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of monitoring dialog occurring during a meeting and recognizing deviations from an established agenda benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


          
Independent claims 13 and 17, directed to a device and computer program product including computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-9. 11-12, 14-16, and 18-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

maintained.

Claims 17-20 are directed to “...a computer program product…comprising a computer readable storage medium...”. Absent further clarification, a computer program product comprising a computer readable storage medium is reasonably inclusive of transitory storage media such as signals or carrier waves,

A transitory element, e.g. signal or wave, is not considered a statutory computer readable media, i.e., article of manufacture, such as a tangible diskette or storage drive. The basis for the rejection is in accordance with the findings of the Federal Circuit In re Nuitjen.
  
“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.” In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)

Accordingly, claims 17-20 are rejected because the claims are directed to non-statutory subject matter under 35 U.S.C 101.

Claim Rejections - 35 USC § 102

[6]	Previous rejection of claim(s) 1-9, 13-15, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Locascio et al. (United States Patent Application Publication No. 2019/0051301) have/has been overcome by the amendments to the subject claims and is are withdrawn.

Allowable Subject Matter

[7]	Claims 1-9 and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 as set forth in this Office action.

Subject Matter Overcoming Art of Record
  
[8]	The art of record cited but not applied herein includes numerous teachings of applying general conversational monitoring to detect or determine a change of topic in a conversation in both written and verbal format. Additional, the art of record provides examples of analyzing sentences and communications for semantic similarities to determine whether sequencings of language are related to a current topic of conversation or represent a new conversation or new topic. However, none of the identified references, alone or in combination disclose, or otherwise render obvious at least the functions of  “...computing a deviation between the dialog topic and the one or more agenda items comprises: identifying a plurality of sentence pairs within the participant dialog; classifying each sentence pair of the plurality of sentence pairs as deviatory or non-deviatory; counting a number of deviatory sentence pairs for a predetermined time interval; 

Conclusion

[9]	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.